SAWAYA, J.
Jeffrey Davis appeals the summary denial of his sixth postconviction motion or petition. We affirm the denial of his latest motion as frivolous and meritless. In the present case, the trial court observed:
In the past eleven months, Defendant has filed two motions pursuant to Rule 3.850 and two others pursuant to Rule 3.800(a). None has had merit. At some point, “enough is enough.” Werts v. State, 722 So.2d 982 (Fla. 5th DCA 1999) (prohibiting defendant who had filed five Rule 3.800(a) motions from filing further pro se pleadings). Defendant is rapidly approaching that point.
We agree. See, e.g., Rahymes v. State, 730 So.2d 420 (Fla. 5th DCA), appeal dismissed, 733 So.2d 516 (Fla.1999); Werts v. State, 722 So.2d 982 (Fla. 5th DCA 1999); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995). Defendant is warned that filing any additional successive and frivolous pro se petitions or appeals attacking his convictions and sentences in Ninth Judicial Circuit Court Case No. 00-7844-CF will result in the issuance of an order to show cause why he should not be denied further access to this court. See State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED.
PLEUS and ORFINGER, JJ., concur.